DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  12-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Conway et al. (7,469,844). Conway et al. disclose, in figs. 19-24, 
	Re-claim 1, a dispenser comprising:
a back housing 357,
a front cover 355 connected to the back housing, wherein the front cover has an open position and a closed position relative to the back housing;
a power and control unit (can be seen in figs. 8-9) connected to the back housing, the power and control unit comprising at least a control unit (fig. 24),

a refill housing 361 connected to the back housing, the refill housing being configured to receive a refill cartridge 372; 
at least one refill guide (a cartridge closure) removably connectable to the refill housing, the at least one refill guide having an engaged position and a disengaged: and
a switch board 416 positioned between the refill housing and the back housing, the switch board comprising at least one switch operatively connected to the control unit;
wherein the refill cartridge is either a first refill cartridge having a first size or a second refill cartridge having a second size that differs from the first size, and the refill housing is configurable to receive the first refill cartridge having a first size when the at least one refill guide is in the engaged position, or to receive the second refill cartridge having a second size that differs from the first size when the at least one refill guide is in the disengaged position.
Re-claim 12, wherein the dispenser further comprises a lock- out feature 63 on the front cover.
Re-claim 13,  wherein the control unit is configured to receive control setting input from a user through at least one of a control display, one or more actuators, and a transceiver configured to send and receive signals from the user’s personal computing device (col. 13-15).
Re-claim 14, wherein the control unit comprises at least one processor and at least one non-volatile memory, and wherein the at least one non-volatile memory stores a dispenser control algorithm that, when executed by the at least one processor, causes the control unit to control operation of the dispenser (fig. 24).
Allowable Subject Matter
Claims 2-5, 7, 9-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        November 30, 2022